Exhibit 10.1


HAMPTON ROADS BANKSHARES ANNOUNCES CFO SUCCESSION: LORELLE FRITSCH ELECTED AS
CHIEF FINANCIAL OFFICER OF HAMPTON ROADS BANKSHARES, INC. AND BANK OF HAMPTON
ROADS

NORFOLK, Va., July 24, 2008 (PRIME NEWSWIRE) -- Hampton Roads Bankshares, Inc.
(Nasdaq:HMPR) today announced that Lorelle Fritsch, formerly the Chief
Accounting Officer of its subsidiary, The Bank of Hampton Roads, has succeeded
Donald W. Fulton, Jr., as Chief Financial Officer for both Hampton Roads
Bankshares, Inc. and The Bank of Hampton Roads, effective immediately. Fritsch
was also elected by the Board of Directors for Hampton Roads Bankshares as a
Senior Vice President and executive officer of the company. Fritsch remains a
Senior Vice President of The Bank of Hampton Roads. Fulton will retire from both
Hampton Roads Bankshares and The Bank of Hampton Roads as of July 31, 2008, but
will remain associated with the company as a retained consultant to assist with
the company's long term strategy and other related financial matters.

In his communication to employees today, Jack W. Gibson, Vice Chairman,
President and Chief Executive Officer for Hampton Roads Bankshares and the
President and Chief Executive Officer of The Bank of Hampton Roads, wrote, "With
the acquisition of Shore Bank now behind us, Don can look forward to reducing
his workload with the knowledge that his financial leadership through the years
since joining our company in 2003 has vitally contributed to the success we have
enjoyed during that time. Certainly, Don played an important role in negotiating
and subsequently closing the Shore Bank transaction on schedule. In addition,
his 40 years of banking experience have proven invaluable in helping our company
overcome the various challenges faced by all financial institutions and publicly
traded companies since 2003. It is a testament to the depth of our management
talent that Lorelle is ready to immediately succeed to Don's duties and
responsibilities. As we continue to efficiently integrate Shore Bank and execute
on our long term strategies, Lorelle has the skill, discipline and temperament
to make the transition process seamless. Further, I know that she will play an
important role in continuing to deliver the financial performance that our
shareholders have come to expect. Lorelle has been with our company for more
than 13 years, succeeding through increasing roles and responsibilities. She has
my complete confidence as well as the confidence of our company's Board of
Directors and employees."

Fulton commented, "It has been my privilege to work at Hampton Roads Bankshares
and The Bank of Hampton Roads over the past 5 years and I am extremely proud of
my contributions to the organization. We reached an appropriate transition point
which allows me the chance to leave the company's day-to-day financial
stewardship in Lorelle's more than capable hands while not completely ending my
involvement in and commitment to the company's future. I look forward to
consulting with her and the rest of the management team in continuing to build
the success of Hampton Roads Bankshares and its banks."

Fritsch indicated her appreciation to the Board of Directors for their
confidence, stating "I am truly honored to have this opportunity and excited
about both the present and the future of this company. My long history with The
Bank of Hampton Roads affords me an acute awareness of what is expected by our
shareholders, customers and employees and I eagerly embrace the responsibility
of this legacy."

Fritsch is a 1984 graduate of the University of Michigan with a Bachelors of
Business Administration. She is a Certified Public Accountant and was the
valedictorian of the 2005 class of the Virginia Bankers School of Bank
Management at the University of Virginia. Prior to joining Bank of Hampton
Roads, she was with Ernst & Young from 1988 to 1992 and was the Controller and
Treasurer of MultiOne Financial Services, Inc., from 1992 until 1995.

About Hampton Roads Bankshares

Hampton Roads Bankshares, Inc. is a financial holding company that was formed in
2001 and is headquartered in Norfolk, Virginia. The Company's primary
subsidiaries are Bank of Hampton Roads, which opened for business in 1987, and
Shore Bank, which opened in 1961. The Banks engage in general community and
commercial banking business, targeting the needs of individuals and small to
medium-sized businesses. Currently, Bank of Hampton Roads operates eighteen
banking offices in the Hampton Roads region of southeastern Virginia. Shore Bank
serves the Eastern Shore of Maryland and Virginia through eight banking offices
and twenty-two ATMS. Through its affiliates, Shore Bank also offers title
insurance and investment products. Shares of Hampton Roads Bankshares' common
stock are traded on the NASDAQ Global Select Market under the symbol HMPR.
Additional information about the Company and its subsidiaries can be found on
the Web at www.hamptonroadsbanksharesinc.com.

Certain statements in this report may constitute "forward-looking statements"
within the meaning of the Private Securities Litigation Reform Act of 1995.
Forward-looking statements are statements that include projections, predictions,
expectations, or beliefs about events or results or otherwise are not statements
of historical facts. Although the Company believes that its expectations with
respect to certain forward-looking statements are based upon reasonable
assumptions within the bounds of its existing knowledge of its business and
operations, there can be no assurance that actual results, performance or
achievements of the Company will not differ materially from any future results,
performance or achievements expressed or implied by such forward-looking
statements. Actual future results and trends may differ materially from
historical results or those anticipated depending on a variety of factors. For
an explanation of the risks and uncertainties associated with forward-looking
statements, please refer to the Company's Annual Report on Form 10-K for the
year ended December 31, 2007, and other reports filed and furnished to the
Securities and Exchange Commission. The Company undertakes no obligation to
update any forward-looking statements made in this press release and this
release shall not constitute an offer to sell or the solicitation of an offer to
buy securities in any jurisdiction in which such solicitation would be unlawful.


CONTACT:  Hampton Roads Bankshares, Inc.
          Tiffany K. Glenn, Senior Vice President and
           Marketing Officer
          (757) 217-1000
